Title: To Thomas Jefferson from Nathan Pendleton, 7 April 1806
From: Pendleton, Nathan
To: Jefferson, Thomas


                        
                            Sir
                            
                            State of Connecticut, StoningtonApl. 7th 1806—
                        
                        
                              The Town of Stonington have had a petition before Congress the present Session, to be
                            reestablished a distinct District and port of entry—That trusting the reasonableness of their request will eventually
                            ensure Success, In which case a collector of the customs will be Necessary, And not doubting but that the president would
                            wish to gratify in such cases, the Friends of Government, so far as may be compatible with the public good, We therefore
                            take the liberty of addressing the first Magistrate, On this Ocation in behalf of Colo. Jonathan Palmer, the present
                            Surveyor of the customs at Our port—He was a patriot in the American revolution was a 76 Man, then in Service, That from
                            his abilities and rectitude, he in his Subsequent Transactions, Obtaind the confidence of the people, was Many years a
                            Justice of the peace, a Select Man, had the command of Our Regiment, was Surveyor of the port, And post Master, And
                            frequently A Member of Assembly untill the Law excluded, officers of the Genl. Government, That at present he has resigned
                            all his other Imploys, save that of Surveyor of the customs—That from his long experience and knowledge of our Merchantile
                            Connections, we think No Man within our knowledge can better serve the public, as Collector at Our port, we therefore
                            recommend him the Presidents Patronage in case of An appointment—That for Any further knowledge in relation to Colo Palmer
                            and his Usefulness at the present times in the Support of the Genl. Government we refer to the Post Master General Mr.
                            Granger & Genl. Joseph Stanton Membr. of Congress—
                        
                             we beg the President to Accept the Assurances of Our higest esteem—
                        
                            Nathan Pendleton
                            
                            
                                and 6 other signatures
                            
                            Justices of peace & Select Men
                            of Stonington—
                        
                    